Exhibit 10.6

 

EMPLOYMENT agreement

 

This Employment Agreement (this “Agreement”) is made and entered into by and
between HOF Village, LLC (the “Company”), a Delaware limited liability company,
and Michael Levy (the “Executive”) and shall be effective on the Effective Date
(defined below).

 

RECITALS

 

A. The Company desires to employ the Executive on and after the Effective Date,
and the Executive desires to be employed by the Company on and after the
Effective Date, all on the terms and subject to the conditions set forth herein.

 

B. The Executive is willing to enter into this Agreement in consideration of the
terms, conditions, and benefits that the Executive will receive under the terms
hereof, and the Company is willing to enter into this Agreement in consideration
of the promises and covenants by Executive contained herein.

 

AGREEMENT

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1. ROLE OF EXECUTIVE.

 

1.1. Duties and Status. The Company hereby engages the Executive as President of
Operations for the Employment Period, as defined in Section 3.1 hereof, and the
Executive accepts such employment, on the terms and subject to the conditions
set forth in this Agreement. The Executive shall faithfully exercise in good
faith such authority and perform such duties on behalf of the Company that are
typically associated with such position and all other duties that may be
assigned to the Executive by the Company’s Chief Executive Officer (“CEO”)
and/or Board of Directors (“Board”) from time to time.

 

1.2. Time and Effort. During the Employment Period, the Executive shall devote
the Executive’s entire working time, energy, and efforts to the performance of
the Executive’s duties hereunder in a manner that will faithfully and diligently
further the business and interests of the Company. Notwithstanding the
foregoing, this Section 1.2 shall not be interpreted to prohibit the Executive
from making personal investments of time that do not require more than a de
minimis time commitment, performing charitable or civic acts or services or
serving on the board of a non-profit organization, or conducting private
business affairs if those activities do not materially interfere with the
services required under this Agreement or violate the provisions of Section 4.

 

1.3. Principal Place of Employment. The Executive’s principal work location
shall be in Canton, Ohio.

 



 

 

 

2. COMPENSATION AND BENEFITS.

 

2.1. Annual Base Salary. For all of the services rendered by the Executive to
the Company during the Employment Period, the Company shall pay the Executive an
annual base salary (“Annual Base Salary”) equal to $300,000.00. The Annual Base
Salary shall be payable in accordance with the practice of the Company in effect
from time to time for the payment of salaries to employees of the Company and
shall be subject to applicable withholdings and deductions. The Company and/or
the Board will periodically review the Executive’s Annual Base Salary and
implement an increase (but no decrease), if any, as the Company and/or the Board
shall determine in its or their sole discretion is reasonable and appropriate.

 

2.2. Annual Bonus. For each calendar year during the Employment Period, the
Executive shall be eligible to receive an annual bonus (the “Annual Bonus”). The
target for the Annual Bonus opportunity shall be 40% of the Executive’s Annual
Base Salary for each such calendar year and be based on the Company’s
achievement of commercially-reasonable Key Performance Indicators (“KPI’s”)
determined by Company in writing. The Annual Bonus for calendar year 2020 shall
be pro-rated. The Annual Bonus shall be paid in cash and shall be paid no later
than 70 days after the end of the calendar year for which the Annual Bonus is
earned. In order to have earned the Annual Bonus for a particular calendar year,
the Executive must remain employed through the end of that calendar year and
must not (a) have been, as of the date of payment, terminated by the Company for
Cause (as defined below) or (b) as of the date of payment, have ended
Executive’s employment with the Company without Good Reason (as defined below),
to be entitled to receive an Annual Bonus.

 

2.3. Profits Interest Grant.

 

(a) On the Effective Date, the Executive shall be granted profits interests in
the Company representing $600,000.00 of the future profits of the Company
generated after the time of such grant. The profits interests shall vest as
follows: (i) 1/3rd of the profits interests shall vest on the first anniversary
of the Effective Date; (ii) 1/3rd of the profits interests shall vest on the
second anniversary of the Effective Date; and (iii) 1/3rd of the profits
interests shall vest on third anniversary of the Effective Date, subject to the
Executive’s continued employment by the Company on each such vesting date. All
vesting of the profits interests shall cease immediately upon the termination of
the Executive’s employment by either party for any reason, and the unvested
portion of the profits interests will be automatically canceled without
consideration and forfeited on the Termination Date.

 

(b) The Executive acknowledges and agrees that the Company’s goal in granting
the profits interests in Section 2.3(a) is to provide the Executive with up to
$600,000.00 in profits interests. Therefore, the Executive and the Company agree
that, if at any time during the three-year vesting period set forth in Section
2.3(a) a valuation of the Company results in the value of Executive’s profits
interests exceeding the $600,000.00 target, the number and/or percentage of the
unvested profits interests as of the date of the valuation shall be reduced to
ensure that the value of the profits interests (both vested and unvested) do not
exceed $600,000.00.

 



2

 

 

(c) If (i) the Company consummates a merger or other business combination during
the Term pursuant to which the Executive becomes employed by a publicly traded
company (such company, a “Public Acquiror”), (ii) the board of directors or
compensation committee of the Public Acquiror grants the Executive shares of
restricted stock of the Public Acquiror, and (iii) the Executive accepts such
grant, all of the Executive’s profits interests in Section 2.3(a) (including
profits interests that have already vested) shall be canceled without additional
consideration as of the date the Executive accepts the restricted stock grant.

 

2.4. Benefits. The Executive shall be entitled to participate in such benefit
plans including, without limitation, any and all retirement, disability, group
life, sickness, accident, vision, dental, and health insurance programs, as the
Company may provide from time to time to its employees generally. The Executive
shall be allowed to enroll in the health insurance benefits provided by the
Company on the first day of Executive’s employment with the Company.

 

2.5. Vacation. The Executive shall be entitled to 15 days of paid vacation per
year during the first and second year of the Employment Period and 25 days of
paid vacation per year during the third year of the Employment Period and any
year thereafter during the Employment Period. Unused vacation days for a
particular year shall roll over to, and be available for Executive’s use during,
the first twelve weeks of the following year, and any such carry-over vacation
days not used by the Executive during the first twelve weeks of the following
year shall be paid out as compensation to the Executive on the first
regularly-scheduled payroll date following the end of the twelve-week period.

 

2.6. Expenses. Subject to, and in accordance with, such policies as may, from
time to time, be established by the Company, the Company shall pay or reimburse
the Executive for all reasonable expenses actually incurred or paid by the
Executive in the furtherance of or in connection with the performance of the
Executive’s duties under this Agreement, upon presentation of expense statements
or vouchers or such other supporting information as the Company may reasonably
require.

 

3. TERM AND TERMINATION.

 

3.1. Employment Period. Subject to Section 3.2 hereof, the Executive’s
employment under this Agreement (the “Employment Period”) shall commence on June
15, 2020 (the “Effective Date”) and shall terminate on the earlier of: (a) the
third anniversary of the Effective Date (such period, the “Initial Term”);
provided, however, that on the third anniversary of the Effective Date and each
subsequent anniversary thereafter, the term shall automatically renew for
successive 12-month periods unless either party provides written notice of
non-renewal to the other party at least 90 days in advance of the expiration of
the Initial Term or the then-current 12-month period (the Initial Term, as may
be automatically extended as provided herein, the “Term”); or (b) termination of
this Agreement and the Executive’s employment pursuant to Section 3.2 hereof.

 

3.2. Termination of Employment. Each party shall have the right to terminate the
Executive’s employment hereunder before the Term expires as permitted by this
Section 3.2.

 



3

 

 

(a) By the Company.

 

(i) For Cause. The Company shall have the right to terminate this Agreement and
the Executive’s employment hereunder at any time upon delivery of written notice
of termination for Cause (as defined below) to the Executive by the Company,
such employment to terminate immediately upon delivery of such notice for a
termination under 3.2(a)(i)(A) or (B), unless otherwise specified in such
notice, or upon expiration of the notice and cure period described herein for a
termination under 3.2(a)(i)(C) or (D). As used herein, “Cause” means that the
Company has determined that the Executive: (A) has misappropriated, stolen, or
embezzled funds or property from the Company or, without the permission of the
Company, secured or attempted to secure personally any profit in connection with
any transaction entered into on behalf of the Company; (B) has been charged with
a felony which in the reasonable opinion of the Company brings the Executive
into disrepute or is likely to cause material harm to the Company’s business,
customer, or supplier relations, financial condition, prospects, or reputation;
(C) has willfully failed to perform the Executive’s duties to the Company in a
manner reasonably satisfactory to the Company; or (D) has willfully violated or
breached any provision of this Agreement or any law or regulation, where, in the
reasonable opinion of the Company, such violation or breach is to the material
detriment of the Company or its business. A termination by the Company shall not
be for Cause under Section 3.2(a)(i)(C) or (D) unless: (1) the Company gives the
Executive written notice specifying the event or condition that the Company
asserts authorizes termination for Cause under Section 3.2(a)(i)(C) or (D) and
(2) during the 30 days following receipt of such notice, the Executive fails to
remedy or cure the event or condition. Any termination of employment pursuant to
this Section 3.2(a)(i) shall entitle the Executive to receive only the payments
referred to in Section 3.3(a) hereof.

 

(ii) Without Cause. The Company shall have the right to terminate this Agreement
and the Executive’s employment hereunder without Cause after 60 days’ prior
written notice by the Company to the Executive. Any termination of employment
pursuant to this Section 3.2(a)(ii) shall entitle the Executive to receive the
payments referred to in Section 3.3(a) and (b) hereof.

 

(iii) Upon Total Disability. The Company shall have the right to terminate this
Agreement and the Executive’s employment hereunder upon five days’ prior written
notice to the Executive if the Board determines that the Executive is unable to
perform the Executive’s duties by reason of Total Disability. As used herein,
“Total Disability” shall mean the inability of the Executive, due to physical or
mental illness or injury, and with the benefit of any reasonable accommodation
requested by and provided to the Executive, to perform the Executive’s essential
duties hereunder for any period of 180 consecutive days.  The return of the
Executive to the Executive’s duties for periods of 30 days or less shall not
interrupt such 180-day period. Upon any termination of employment pursuant to
this Section 3.2(a)(iii), the Executive shall only be entitled to receive the
payments referred to in Section 3.3(a) hereof.

 



4

 

 

(b) By the Executive.

 

(i) For Good Reason. The Executive shall have the right to terminate this
Agreement and his employment hereunder for Good Reason, such employment to
terminate upon expiration of the notice and cure period described herein. As
used herein, “Good Reason” shall mean: (A) any material failure by the Company
to comply with any provision of this Agreement; (B) a material diminution in the
Executive’s overall duties and responsibilities as a result of any merger or
business combination to which the Company is a party; or (C) the relocation of
the Executive’s principal place of employment to a location that is more than 50
miles from Canton, Ohio. A termination by the Executive shall not be for Good
Reason unless: (1) the Executive gives the Company written notice specifying the
event or condition that the Executive asserts authorizes termination for Good
Reason; (2) the Executive did not cause the event or condition that Executive
asserts authorizes Executive’s termination for Good Reason or knowingly allow
such event or condition to occur (but only if Executive had the authority and
power to cause the event not to occur and knowingly chose not to exercise such
power or authority); (3) such notice is given no more than 30 days after the
occurrence of the event or the initial existence of the condition that Executive
asserts authorizes termination for Good Reason; (4) during the 30 days following
receipt of such notice, the Company fails to remedy or cure the event or
condition; and (5) Executive terminates Executive’s employment within 30 days
after the end of such cure period. In the event that the Executive elects to
terminate his employment pursuant to Section 3.2(b)(i) and in accordance with
the notice and cure requirements in subparts (1) through (5) above, the
Executive shall be entitled to receive the payments referred to in Section
3.3(a) and (b) hereof.

 

(ii) Without Good Reason. The Executive shall have the right to terminate this
Agreement and his employment hereunder without Good Reason after 60 days’ prior
written notice by the Executive to the Board. If the Executive gives 60 days’
notice of termination without Good Reason under this Section 3.2(b)(ii), the
Board in its sole discretion can elect to make the Executive’s resignation of
his employment effective immediately at any time during the 60-day notice
period, and any such termination by the Board shall not convert Executive’s
resignation into a termination by the Company without Cause. In the event the
Executive elects to terminate his employment pursuant to Section 3.2(b)(ii), the
Executive shall be entitled to receive only the payments referred to in Section
3.3(a) hereof.

 

(c) By Expiration of Agreement. This Agreement and the Executive’s employment
hereunder shall terminate upon the date of the expiration of the then-current
Term in the event either party elects not to renew the then-current Term
pursuant to Section 3.1. In the event the employment of the Executive is
terminated by the expiration of the then-current Term, the Executive shall be
entitled to receive only the payments referred to in Section 3.3(a) hereof.

 

(d) Death of Executive. This Agreement and the Executive’s employment hereunder
shall terminate upon the death of the Executive. In such an event, the
Executive’s surviving spouse, or if none, the Executive’s estate shall be
entitled to receive only the payments referred to in Section 3.3(a) hereof.

 

3.3. Compensation and Benefits Following Termination. Except as specifically
provided in this Section 3.3, any and all obligations of the Company to make
payments to the Executive under this Agreement shall cease as of the date the
Employment Period expires under Section 3.1 or as of the date the Executive’s
employment is terminated under Section 3.2, as the case may be (either such
date, the “Termination Date”). From the date of any notice of termination
through the Termination Date (to the extent they are different), the Executive
shall continue to perform the normal duties of the Executive’s employment
hereunder (unless waived by the Company) and shall be entitled to receive when
due all compensation and benefits applicable to the Executive hereunder.

 



5

 

 

(a) Standard Termination Payments. In the event that the Executive’s employment
terminates for any reason under any provision in Section 3.2, the Company shall,
within the period prescribed by applicable State law but no later than 30 days
of the Termination Date, pay the Standard Termination Payments (as defined
below) to the Executive or, in the case of termination pursuant to Section
3.2(d) on account of the death of the Executive, to the Executive’s spouse or
estate as appropriate. For purposes of this Section 3.3, “Standard Termination
Payments” shall mean (i) a lump-sum amount equal to the sum of the Executive’s
earned and unpaid Annual Base Salary through the Termination Date; (ii) any
unreimbursed business and entertainment expenses that are reimbursable through
the Termination Date; and (iii) any accrued but unused vacation as of the
Termination Date. Moreover, for any such termination, the Executive shall be
entitled to receive any vested benefits to which the Executive has a right under
the Company’s benefit plans and programs, including without limitation
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, which benefits will be provided in accordance with the
applicable plan terms.

 

(b) By Company Without Cause or by Executive for Good Reason. In the event that
the Company elects to terminate this Agreement and the Executive’s employment
hereunder without Cause under Section 3.2(a)(ii) or the Executive elects to
terminate this Agreement and his employment hereunder for Good Reason under
Section 3.2(b)(i), in addition to the Standard Termination Payments provided in
Section 3.3(a), and subject to the Executive’s execution of a release on or
after the Termination Date that becomes effective and irrevocable as described
in Section 3.4, the Company shall continue to pay the Executive his then-current
Annual Base Salary, less applicable deductions and withholdings, for twelve
months after the Termination Date. The first salary continuation payment will be
paid to the Executive on the first Company payroll date that is ten days after
the date that the release described in Section 3.4 becomes effective and
irrevocable and will include any salary continuation payments for payroll dates
between the Termination Date and the first salary continuation payment date.

 

3.4. Release. The Company will have no obligation to the Executive for the
severance continuation payments under Section 3.3(b) unless the Executive has
executed, on or after the Termination Date, and delivered to the Company, on or
before the 50th day following the Termination Date, an effective and irrevocable
general release and waiver of claims that releases the Company and all of its
related entities, affiliates, investors, owners, and employees from, and
promises not to sue them for, all claims and liabilities arising on or before
the date the Executive signs the release, including claims related to the
Executive’s employment with and separation from the Company, in the form of
Exhibit A attached hereto with such changes as may be necessary under applicable
law or as agreed to by the parties.

 

3.5. Resignation. Upon termination of the Executive’s employment, the Executive
hereby agrees that the Executive shall automatically be treated as having
resigned from any offices or positions related to the Company or any of its
affiliates.

 



6

 

 

4. RESTRICTIVE COVENANTS.

 

4.1. Recitals. While employed with the Company, the Executive will be employed
in a position of trust and confidence, and as a result, the Executive will be
provided with the Company’s trade secrets and confidential or proprietary
information, including but not limited to information related to (a) reports,
pricing, selling, purchasing, and pricing procedures, and financing methods of
the Company, and any specific and proprietary techniques utilized by the Company
in designing, developing, testing, or marketing its products or in performing
services for clients, customers, and accounts of the Company; (b) the business
plans and financial statements, reports, and projections of the Company; (c)
identities, addresses, contact persons, purchasing habits, and all other
information related to the Company’s customers, clients, and investors,
purchasers, lenders, or any other confidential information relating to or
dealing with the business operations or activities of the Company; and (d)
information concerning the licenses, permits, or other authorizations relevant
to the Company’s business, made known to the Executive or acquired by the
Executive in the course of the Executive’s employment at the Company
(collectively, “Confidential Information”). Notwithstanding the foregoing,
Confidential Information shall not include information or materials (a) that was
or becomes generally available to the public other than as a result of breach of
this Agreement by the Executive or (b) which the Executive had in his possession
prior to disclosure by the Company or receives from a third party who, to the
Executive’s knowledge, is not bound by a duty of confidentiality to the Company.
The Executive acknowledges that the Company takes reasonable steps to protect
its Confidential Information and to prevent disclosure of its Confidential
Information to the public. Moreover, the Executive acknowledges that during
Executive’s employment with the Company, the Executive will be put in a position
of trust and confidence with the Company’s customers, employees, and
consultants. The Executive agrees and acknowledges, therefore, that it is fair
and reasonable for the Company to take steps necessary to protect its
Confidential Information; protect against the risk of misappropriation of such
Confidential Information; and protect the Company’s relationship with its
customers, employees, and consultants.

 

4.2. Non-Recruitment. By and in consideration of the Company’s entering into
this Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information of the Company and its affiliates, the Executive agrees
that the Executive shall not, during the Executive’s employment with the Company
and for a period of six (6) months after the Executive’s employment with the
Company is terminated by either party for any reason (the “Restricted Period”):
(a) directly or indirectly hire, induce, or solicit (or assist any person or
entity to hire, induce, or solicit) for employment any person who is, or within
six (6) months prior to the date of such hiring, inducement, or solicitation
was, an employee of the Company or (b) induce or solicit (or assist any person
or entity to induce or solicit) any person who is an employee of the Company to
terminate his/her employment relationship with the Company. The foregoing does
not apply to any employee who responds to any general public advertisement by
the Executive or is referred by an employment agency, so long as the
advertisement or agency search was not directed towards any such employee or
group of employees of the Company.

 

4.3. Confidential Information. This covenant is independent of, and in addition
to, those set forth above.

 

(a) In order to protect the Company’s Confidential Information, the Executive
hereby covenants and agrees that the Executive will at all times hold the
Confidential Information in confidence, will take all reasonable and necessary
measures to prevent the disclosure of the Confidential Information, and will not
use or disclose any Confidential Information, except for the benefit of the
Company and to authorized representatives of the Company, to professional
advisors (including without limitation attorneys, accountants, and financial
advisors), or except as required by any governmental, regulatory, or judicial
authority.

 



7

 

 

(b) The Executive acknowledges that all Confidential Information are and shall
remain the sole, exclusive, and valuable property of the Company and that the
Executive has and shall acquire no right, title, or interest therein. Any and
all printed, typed, written, or other material that the Executive may have or
obtain with respect to Confidential Information shall be and remain the
exclusive property of the Company, and any and all material (including any
copies) shall, upon request of the Board, be promptly delivered by the Executive
to the Company.

 

(c) If the Executive becomes compelled by law, by regulatory or judicial process
or by any other proceeding to make any disclosure that is prohibited by this
Section 4.3, the Executive shall, to the extent legally permissible, provide the
Board with prompt notice of such compulsion so that the Company may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Section 4.3. In the absence of a protective order or
other remedy, the Executive may disclose that portion (and only that portion) of
the Confidential Information that, based upon the opinion of the Executive’s
counsel, the Executive is legally compelled to disclose; provided, however, that
the Executive shall use commercially reasonable efforts to obtain written
assurance that any person to whom any Confidential Information is so disclosed
shall accord confidential treatment to such Confidential Information.

 

(d) Nothing in this Agreement prohibits Executive from disclosing a Company
trade secret (i) in confidence to a Federal, State, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Moreover, if Executive files a lawsuit for retaliation by an employer for
reporting a suspected violation of law, Executive may disclose a Company trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive files any document containing the trade secret
under seal and does not disclose the trade secret except pursuant to court
order.

 

4.4. Scope and Reasonableness.

 

(a) The parties agree that it is not their intention to violate any public
policy, rule of public order, or statutory or common law. The parties intend
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any provision of this Agreement is found by a
court to be unenforceable, the parties authorize the court to amend or modify
the provision to make it enforceable in the most restrictive fashion permitted
by law.

 

(b) The Executive acknowledges that the restrictions contained in this Section
4, in view of the nature of the business in which the Company is engaged and in
view of the Confidential Information to which the Executive will be exposed, are
reasonable and necessary in order to protect the Confidential Information of the
Company and the Company’s relationships with its customers, employees, and
consultants, and that any violation thereof would result in irreparable injuries
to the Company, and the Executive therefore acknowledges that, in the event of
the Executive’s violation of any of these restrictions, the Company shall be
entitled to seek from any court of competent jurisdiction (in any jurisdiction)
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other rights or remedies to which the
Company may be entitled. Notwithstanding the foregoing to the contrary, under no
circumstances shall the Executive be liable for special, consequential, or
punitive damages for any breach of this Agreement or otherwise. If the Executive
violates any of the restrictions contained in the foregoing Section 4.2, the
Restricted Period shall not run in favor of the Executive from the time of the
commencement of any such violation until such violation shall be cured by the
Executive to the reasonable satisfaction of Company.

 



8

 

 

4.5. Survival. Any provision of this Agreement to the contrary notwithstanding,
if this Agreement is terminated for any reason, the provisions and covenants of
this Section 4 shall nevertheless remain in full force and effect in accordance
with their respective terms.

 

5. MISCELLANEOUS.

 

5.1. Code Section 409A.

 

(a) This Agreement and the amounts payable and other benefits provided under
this Agreement are intended to comply with, or otherwise be exempt from, Section
409A of the Internal Revenue Code (“Section 409A”), after giving effect to the
exemptions in Treasury Regulation section 1.409A-1(b)(3) through (b)(12). This
Agreement shall be administered, interpreted and construed in a manner
consistent with the requirements and exemptions under Section 409A. If any
provision of this Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole reasonable discretion of the Employer and without requiring
the Executive’s consent, in such manner as the Employer reasonably determines to
be necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A; provided, however, that in exercising its discretion, the Employer
shall modify this Agreement in the least restrictive manner necessary and
provided further that the Employer have no obligation to indemnify the Executive
or hold the Executive harmless from any adverse tax consequences related to any
failure to comply with Section 409A. Each payment under this Agreement shall be
treated as a separate identified payment for purposes of Section 409A.

 

(b) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as provided under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Internal Revenue Code; (ii) the reimbursement of an eligible expense shall be
made as specified in this Agreement and in accordance with Employer’s normal
reimbursement procedures for senior management, and (iii) the right to
reimbursement or in-kind benefit shall not be subject to liquidation or exchange
for another benefit.

 



9

 

 

(c) If a payment obligation under this Agreement arises on account of the
Executive’s termination of his employment and such payment obligation
constitutes “deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable only
after the Executive’s “separation from service” (as defined under Treasury
Regulation section 1.409A-1(h)); provided, however, that if the Executive is a
“specified employee” (as defined under Treasury Regulation section 1.409A-1(i)),
any such payment obligation that is scheduled to be paid within six months after
such separation from service shall accrue without interest and shall be paid on
the first day of the seventh month beginning after the date of the Executive’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Executive’s estate
following the Executive’s death.

 

5.2. Applicable Law. This Agreement shall be construed and interpreted according
to the laws of the State of Ohio, without regard to the conflicts of law rules
thereof.

 

5.3. Headings. The headings and captions set forth herein are for convenience of
reference only and shall not affect the construction or interpretation hereof.

 

5.4. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of successors and permitted assigns of the parties. This Agreement
may not be assigned, nor may performance of any duty hereunder be delegated, by
either party without the prior written consent of the other; provided, however,
the Company may assign this Agreement to any successor to its business or to any
affiliate.

 

5.5. Entire Agreement; Termination of Services Agreement. This Agreement sets
forth the entire agreement and understanding of the parties with respect to the
subject matter hereof, and there are no other contemporaneous written or oral
agreements, undertakings, promises, warranties, or covenants not specifically
referred to or contained herein. This Agreement specifically supersedes any and
all prior agreements and understandings of the parties with respect to the
subject matter hereof, all of which prior agreements and understandings
(including but not limited to the Services Agreement) are hereby terminated and
of no further force and effect.

 

5.6. Amendments. This Agreement may be amended, modified, or terminated only by
a written instrument signed by the parties hereto.

 

5.7. Waiver. The Company’s failure to enforce any provision or provisions in
this Agreement shall not in any way be construed as a waiver of any provision or
provisions of this Agreement, or prevent the Company from thereafter enforcing
each and every provision of this Agreement.

 

5.8. Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. This Agreement may be
delivered by facsimile transmission or email attachment of an originally
executed copy.

 

5.9. Severability. If any section, provision, clause or part of this Agreement,
or the applications thereof under certain circumstances, is held invalid or
unenforceable for any reason, the remainder of this Agreement, or the
application of such section, provision, clause or part under other
circumstances, shall not be affected thereby.

 

5.10. Incorporation of Recitals. The Recitals to this Agreement are an integral
part of, and by this reference are hereby incorporated into, this Agreement.

 

5.11. Withholdings. Each payment of compensation or benefits to or on behalf of
the Executive under this Agreement shall be reduced by authorized deductions.

 

[Signatures on Following Page]

 



10

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written below.

 

  HOF VILLAGE, LLC             By: /s/ Michael Crawford     Name: Michael
Crawford     Title: Chief Executive Officer     Date: 06/22/2020          
MICHAEL LEVY           /s/ Michael Levy   Michael Levy, Individually          
06/22/2020   Date

 

[Signature Page to Levy Employment Agreement]

 



11

 

 

Exhibit A

 

Form of Release

 

GENERAL RELEASE AND WAIVER

 

THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into by and between
[___] (the “Company”) and [●] (the “Executive”). The Company and the Executive
hereby agree as follows:

 

1. Employment Status. The Executive’s employment with the Company terminated
effective as of [●].

 

2. Payment and Benefits. The Company shall provide the Executive with the salary
continuation payments specified in and subject to the provisions of Section
3.3(b) of the Employment Agreement dated as of [●], by and between the Company
and the Executive (the “Employment Agreement”); provided, that such payment is
subject to certain terms and conditions, including without limitation this
Release becoming effective, as provided in the Employment Agreement.

 

3. No Liability. This Release does not constitute an admission by any of the
Company Releasees (as defined below) of any unlawful acts or of any violation of
federal, state, or local laws.

 

4. Release. In consideration of the payments and benefits set forth in the
Employment Agreement, the Executive, for the Executive, the Executive’s heirs,
administrators, representatives, executors, successors, and assigns
(collectively, the “Executive Releasors”), hereby irrevocably and
unconditionally releases, acquits, and forever discharges the Company and its
current and former parents, affiliates, subsidiaries, divisions, successors,
assigns, trustees, officers, directors, partners, shareholders, agents, parents,
employees, including without limitation all persons acting by, through, under,
or in concert with any of them (collectively, the “Company Releasees”) from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts, and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, whether in law or equity
and whether arising under federal, state, or local law that the Executive
Releasors had, now have, or may hereafter claim to have had against each or any
of the Company Releasees by reason of any matter, cause, or thing occurring,
done, or omitted to be done on or before the date of Executive’s execution of
this Release. Without limitation, this Release includes a knowing and voluntary
waiver of any and all rights, claims, and causes of action for discrimination
based upon race, color, ethnicity, sex, national origin, religion, disability,
and age (including without limitation under the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act (“ADEA”),
Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of
1991, the Equal Pay Act of 1962, the Americans with Disabilities Act of 1990,
and any other federal, state, or local anti-discrimination law) or any other
unlawful criterion or circumstance. Executive is not waiving or releasing any
claims that may arise after the date that the Executive executes this Release or
claims related to the Equity Award Agreement. Moreover, this Release does not
cover the Executive’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company Releasees (with
the understanding that any such filing or participation does not give the
Executive the right to recover any monetary damages against the Company
Releasees; the Executive’s release of claims herein bars the Executive from
recovering such monetary relief from the Company Releasees).

 



12

 

 

In addition, for purposes of this Release, the Executive represents that the
Executive is not aware of any claims against the Company Releasees.

 

5. Restrictive Covenants. The Executive expressly acknowledges and agrees that
Executive will continue to be bound by the obligations set forth in Section 4 of
the Employment Agreement for the periods set forth therein.

 

6. Company Property. By signing this Release, the Executive acknowledges that
the Executive has returned to the Company all originals and copies of Company
documents and all Company property, including without limitation, keys, computer
files, diskettes, database information, client information, sales documents,
financial statements, budgets and forecasts, and any similar information. The
Executive further represents that the Executive has left intact all of the
Company’s electronic files, including those that Executive developed or helped
develop during the Executive’s employment with the Company.

 

7. Bar. The Executive acknowledges and agrees that, if the Executive should
hereafter make any claim or demand or commence or threaten to commence any
action, claim, or proceeding against the Company Releasees with respect to any
cause, matter, or thing which is the subject of the release under Paragraph 4 of
this Release, this Release may be raised as a complete bar to any such action,
claim, or proceeding, and the applicable Company Releasee may recover from the
Executive all expenses and costs incurred in connection with such action, claim,
or proceeding, including attorneys’ fees.

 

8. Non-Disparagement. The Executive agrees not to make any statement, oral or
written, that would reasonably be considered disparaging of the Company, its
programs, or its services, or any of the Company Releasees. The Company agrees
that then-current members of its executive management team acting in their
capacity as employees of the Company will not make any statement, oral or
written, that would reasonably be considered to be disparaging of the Executive.
Nothing in this Section 8 shall prevent the Executive or the Company from
providing truthful information if compelled to do so by law or by regulatory or
judicial process.

 

9. Governing Law; Interpretation. This Release shall be governed by and
construed in accordance with the laws of the State of Ohio, without regard to
the conflicts of law rules thereof. If for any reason any part of this Release
shall be determined to be unenforceable, the remaining terms and conditions
shall be enforced to the fullest extent possible.

 

10. Acknowledgments. The Executive acknowledges that the Executive has been
advised in writing to consult with an attorney before signing this Agreement.
The Executive further acknowledges that the Executive has been given sufficient
time to review this Release, the Executive has read and fully understands its
provisions, the Executive voluntarily accepts its terms, and the Executive has a
period of twenty-one (21) days in which to consider entering into this Release.
If the Executive executes the Release in less than twenty-one (21) days, the
Executive acknowledges that the Executive is doing so voluntarily and that the
Executive is waiving the Executive’s right to the full twenty-one (21) days to
consider the Release.

 



13

 

 

11. Revocation. The Executive has a period of seven (7) days following the
execution of this Release during which the Executive may revoke this Release,
and this Release shall not become effective or enforceable until such revocation
period has expired.

 

12. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original. This Release
may be delivered by facsimile transmission or email attachment of an originally
executed copy.

 

THE UNDERSIGNED HAVE CAREFULLY READ THIS RELEASE; THEY KNOW AND UNDERSTAND ITS
TERMS; THEY FREELY AND VOLUNTARILY AGREE TO ABIDE BY ITS TERMS; AND THEY HAVE
NOT BEEN COERCED INTO SIGNING THIS AGREEMENT.

 

    [____]               Date           [___]           By:           Title:    
          Date    

 

 

14



 

 